On March 8, 1991, the defendant plead guilty to, and was convicted of the offense of Criminal Mischief, a Felony. At the conclusion of a hearing in aggravation and mitigation of sentence held on April 8,1991, the defendant was sentenced to a term of ten (10) years at the Montana State Prison. That period of incarceration was then suspended, subject, in part, to requirements as stated in the September 2, 1994 judgment. On November 19, 1993, the State filed a Petition for the revocation of the defendant’s suspended sentence alleging that he had violated the conditions of his probation. On September 2,1994, it was the judgment of the Court that the defendant serve a term of ten (10) years at the Montana State Prison for the offense of Criminal Mischief, a Felony. The defendant is to be given credit for 191 days served in the Flathead County Detention Center pending final disposition in this matter. In light of his numerous violations, the defendant is not to be given credit for time otherwise served on probation.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Russell Jones, attorney from Spokane, WA. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
According to Rule 18 of the Rules of the Sentence Review Division of the Supreme Court of Montana, the Sentence Review Division will not consider any matter or development subsequent to the imposition of the sentence in the District Court.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Russell Jones, attorney from Spokane, WA. for his assistance to the defendant and to this Court.